Citation Nr: 0403144	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.  
The veteran, who had active service from October 1989 to 
March 1994, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The Board notes that during the pendency of this appeal, the 
VA amended the rating schedule for evaluating disabilities of 
the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) 
(effective Sept. 23, 2003) (to be codified at 38 C.F.R. § 
4.71a).  See also 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  However, the veteran's disability has not been 
evaluated under the revised rating criteria.  Thus, further 
review by the RO is necessary. The RO should consider both 
the old and revised pertinent diagnostic codes as they relate 
to the veteran's claim for an increased evaluation and should 
ensure that he is provided with appropriate notification of 
this change of law in a Supplemental Statement of the Case.  

Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103(A) (West 
2002).  Based on this revised criteria, it appears that the 
VA examination performed in March 2002 is now inadequate.  As 
such, a further examination of the veteran is necessary.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of any back disorder 
that may be present.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
is requested to review all pertinent 
records associated with the claims file 
and to comment on the severity of the 
veteran's lumbosacral strain using the 
revised rating criteria, including:

(a)	Whether there is favorable or 
unfavorable ankylosis of the entire 
spine or of the entire thoracolumbar 
spine
(b)	The degree of forward flexion of 
the thoracolumbar spine;
(c)	The combined range of motion of the 
thoracolumbar spine;
(d)	Whether there is muscle spasm, 
guarding, or localized tenderness, 
and if so, whether it results in 
abnormal gait or abnormal spinal 
contour; and
(e)	Whether there is vertebral body 
fracture with loss of 50 percent or 
more of the height

The examiner is also requested to 
comment on whether there is any 
functional loss due to flare-ups of 
pain, fatigability, incoordination, pain 
on movement, or weakness.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2003), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file itself, 
must be made available to the examiner 
for review.

2.  The RO should review the veteran's 
claim under the revised schedular 
criteria for evaluating the spine that 
became effective September 26, 2003, 
see 68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. § 
4.71a) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5293(2003), if 
applicable.   

3.  In addition to the development 
requested above, the claims file should 
be reviewed to ensure that all VCAA 
notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.  This 
SSOC is to set forth the new rating 
criteria for spine disorders.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.


	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




